Citation Nr: 1035907	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 
1984. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, 
inter alia, denied the Veteran's claims for service connection 
for bilateral hearing loss and sleep apnea.  

In October 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  In May 2010, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge; copies of the transcripts have 
been associated with the record. 

At his May 2010 Board hearing, and in a statement submitted May 
2010, the Veteran withdrew his request for a Board hearing 
regarding his claim for bilateral hearing loss.  Accordingly, the 
Board is not under any obligation to provide the Veteran with a 
hearing on that issue, and the May 2010 bilateral hearing did not 
address the Veteran's bilateral hearing loss claim.  38 C.F.R. § 
20.704(e) (2009).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for bilateral hearing loss and sleep apnea, the Board 
finds that additional development of the evidence is required in 
the form of a VA etiological examination and opinion addressing 
each issue.

First, regarding his claim for service connection for bilateral 
hearing loss, the Veteran has alleged that he currently has 
bilateral hearing loss due to his military service.  See the 
Veteran's July 2005 claim.  Specifically, he has alleged that 
while serving in Germany, he was inspecting M-16s and the 
inspection process exposed him to acoustic trauma.  See the 
October 2009 DRO hearing transcript pg. 2.  He also indicated 
that he complained of hearing loss and ringing in his ears during 
service.  Id.  Furthermore, the Veteran has indicated that his 
hearing loss has increased since service, although he is not 
receiving any treatment for his hearing loss nor has he been 
provided with hearing aids.  Id. at 3.  

The Veteran is competent to indicate that he currently has 
bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. at 469; 
see also 38 C.F.R. § 3.159(a)(2) (2009).  However, the Veteran 
has not presented any evidence that he has the requisite training 
or experience necessary to render him competent to show that he 
experiences bilateral hearing loss in accordance with the 
requirements of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a)(1).  
As such, there is evidence of current bilateral hearing loss, but 
insufficient evidence to determine whether the Veteran manifests 
hearing loss in accordance with the requirements of 38 C.F.R. 
§ 3.385.

The Veteran is also competent to indicate that he experienced 
acoustic trauma during service.  Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran did 
complain of tinnitus and hearing problems during his service, 
indicating difficulty hearing voices, and stating that he had 
experienced noise exposure during his service in Germany.  See 
the Veteran's service treatment records (STRs) from April and May 
1980.  The Board notes that the Veteran was also granted service-
connection for tinnitus in the March 2006 decision.  As such, 
there is some evidence of a current disorder and evidence that it 
may be connected to service.  

However, the Veteran was never diagnosed with bilateral hearing 
loss during service, and his November 1983 discharge examination 
does not indicate any hearing loss as that is defined by 
38 C.F.R. § 3.385.  Nevertheless, hearing loss under the 
standards of 38 C.F.R. § 3.385 does not have to be demonstrated 
during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has held that service connection for hearing loss may 
be granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  As such, there is evidence of current 
hearing loss and evidence that the Veteran's hearing loss may be 
connected to his service.  

The Veteran's representative has argued that the Veteran should 
be provided with a VA medical examination.  See the Informal 
Brief of Appellant in Appealed Case dated in August 2010.  The 
standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant's 
service or with another service-connected disability."  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  
As such, the standard for requiring a VA medical examination is 
quite low.  Therefore, with some evidence of current hearing loss 
which may be connected to the Veteran's service, the Board 
concludes that remand is appropriate for a VA medical examination 
to determine the nature and etiology of any hearing loss which 
the Veteran may currently be experiencing.

Second, regarding his claim for service connection for sleep 
apnea, the Veteran has argued that he has been diagnosed with 
sleep apnea, and that the symptoms which led to his diagnosis of 
sleep apnea, including chest pains, began during service.  See 
the Veteran's July 2005 claim.  He has specifically stated that 
during service he began to wake up tired and with frequent 
headaches, and that this condition developed into his current 
sleep apnea.  See the DRO transcript pges. 3, 6-7, and the Board 
hearing transcript pges. 3, 8.  The Veteran indicated that he did 
not experience any of these problems prior to service, or during 
basic training; in other words, at the start of his service.  See 
the Board hearing transcript pges. 9-10.  He also stated that the 
soldiers in his unit would complain about his snoring.  See the 
Board hearing transcript pg. 3.  The Veteran has indicated that 
he did seek medical help during service for his headaches one 
time, but that he did not pursue it further because of the 
responsibilities of his position.  See the DRO transcript pges. 
4, 8, and the Board hearing transcript pges. 3, 14.

After service, the Veteran has alleged that the problems 
associated with his sleep apnea progressed to the point where he 
began to experience memory problems.  See the DRO hearing 
transcript pges. 4-5, and Board hearing transcript pges. 4-5, 7-
8.  At that point the Veteran sought medical attention, and his 
condition was properly diagnosed.  Id.  The Veteran has submitted 
a private treatment record dated in March 2005 from D. Franko, 
M.D., which documents a diagnosis of mild sleep apnea.  As such, 
the Board concludes that the Veteran currently experiences sleep 
apnea.

There is no evidence in the medical record that the Veteran was 
diagnosed with sleep apnea during service, in fact, the Veteran 
has indicated that he was not diagnosed with sleep apnea until 
2006, over 20 years after his active service.  See the DRO 
hearing transcript pg. 5, and the Board hearing transcript pg. 4.  
There is also no competent medical opinion of record relating the 
Veteran's sleep apnea to his service, and the Veteran stated that 
he has not asked his private physician for an opinion as to 
whether his sleep apnea began during service.  See the DRO 
hearing transcript pg. 6.  

To be granted service connection, there must be sufficient 
evidence to connect the Veteran's current condition to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  The Veteran is not 
competent to state that his prior symptoms represented sleep 
apnea; however, the Veteran is competent to indicate that he 
experienced headaches and tiredness during service.  Layno, 6 
Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  The Veteran 
has also indicated that chest pains are associated with sleep 
apnea (see the Veteran's July 2005 claim), and his STRs contain 
records of treatment for chest pains in May 1976 and May and 
September 1978.  In addition, his sister, A.M., submitted a 
letter in June 2005 indicating that she recalls the Veteran 
having sleeping problems and snoring when visiting home during 
his active service.  Finally, the Veteran also submitted a 
private treatment record dated in June 2005 from J. Mcleod, M.D., 
which indicates that the Veteran has a history of symptoms 
including headaches which are related to his sleep apnea of 
greater than 25 years (or prior to 1980, roughly in the middle of 
the Veteran's military service).  As such, there is clearly 
evidence of current sleep apnea, and some evidence of potentially 
related symptoms during the Veteran's military service.  

As related above, the minimum standard for requiring a VA medical 
examination is "an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, based on the evidence of record of 
current disorders which may be connected to service, and the 
Court's decision in McLendon, a VA medical examination and 
opinion is also needed to determine the etiology of the Veteran's 
current sleep apnea, and any relationship this condition may have 
to his military service.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a VA audiology 
examination to determine whether he 
currently has bilateral hearing loss as 
defined by VA regulation 38 C.F.R. § 3.385 
(2009) related to active service.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
audiometric testing and speech recognition 
testing using the Maryland CNC Test.  And 
the claims file, including a complete copy 
of this remand, must be made available for 
review of the appellant's pertinent 
history.  The examiner must make clear in 
the report that such a review was 
accomplished.

A) 	First, does the Veteran have 
sufficient bilateral hearing loss to 
meet the threshold minimum requirements 
of 38 C.F.R. § 3.385?

B)	If yes, is at least as likely as not 
that any current bilateral hearing loss 
is the result of his military service?  
The examiner must address the Veteran's 
statements of exposure to acoustic 
trauma in service, and his reported 
history of progressive hearing loss, as 
well as any connection between any 
current hearing loss and the Veteran's 
tinnitus.  Finally, the VA examiner 
should indicate if any current hearing 
loss disorders are due to any 
intercurrent causes, wholly unrelated 
to his military service.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and state 
why this is not possible or feasible.  

2.	Arrange for the Veteran to undergo a VA 
medical examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current sleep apnea.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.

	The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent history, 
and should specifically address the 
Veteran's current diagnosis of sleep 
apnea, and the history of this disorder as 
related by Dr. Mcloud.  The examiner 
should also address the Veteran's history 
of in-service snoring, headaches, and 
tiredness, as well as the in-service 
treatment for chest pains in May 1976, and 
May and September 1978.  The examiner must 
make clear in the report that such a 
review was accomplished.  

	Based on the test results and review of 
the claims file, the examiner should 
indicate whether it is at least as likely 
as not whether the Veteran's sleep apnea 
is the result of, or began during his 
military service.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.  

3.	Then review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

4.	After completing the above development, 
the AOJ should readjudicate the issues of 
service connection for bilateral hearing 
loss and the sleep apnea, considering any 
new evidence secured since the November 
2009 supplemental statement of the case 
(SSOC).  If the claims are not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


